     Case 2:19-cv-00236 Document 921 Filed 06/08/21 Page 1 of 3 PageID #: 15014



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


DON BLANKENSHIP,

             Plaintiff,

v.                                         Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK, LLC et al.,

             Defendants.


                                      ORDER


             Pending is the plaintiff’s motion to seal an exhibit

submitted in support of objections to the Magistrate Judge’s

discovery order, filed on January 4, 2021 (ECF No. 711).


             Under the protective order governing this action, any

party, non-party, or attorney wishing to use any produced document

marked “CONFIDENTIAL” as an exhibit or as evidence in this matter

must provide notice to and confer with the producing party before

using the document.       See ECF No. 495 at 3.       The parties are to

attempt to resolve the issue by reaching an agreement that the

document is not confidential and may be used or by creating a

mutually acceptable redacted version of the document that may be

used.     See id.   If, after conferring, the parties cannot reach an

amicable resolution, they may present the issue to the court,

which will then determine whether the document should be withheld
  Case 2:19-cv-00236 Document 921 Filed 06/08/21 Page 2 of 3 PageID #: 15015



from the public record.     See id. at 3-4.     When presenting the

issue to the court, the proponent of continued confidentiality

bears the burden of persuading the court that the document should

be withheld from the public record by discussing the basis for

sealing the document in light of the public rights of access as

defined by controlling precedent.         See id. at 4; see also LR Civ P

26.4(c)(2); Administrative Procedures for Electronic Case Filing §

12.6.1.


          Additionally, if the document is provided to the court

via the electronic docket, the providing party should present it

as an attachment to a motion to seal, in which case the providing

party should take care that the attachment is filed under

provisional seal, pending the court’s resolution.           See LR Civ P

26.4(c)(2); Administrative Procedures for Electronic Case Filing §

12.6.1.


          Here, the plaintiff asks the court to seal a document

apparently produced in discovery by defendant Fox News Network,

LLC (“Fox News”), submitted as an exhibit in support of the

plaintiff’s initial and amended objections to a discovery order

entered by the Magistrate Judge.         See ECF No. 711.   It appears

that the request is not in compliance with the protective order.

Although Fox News has not opposed the motion, there is no

indication that the plaintiff notified or conferred with Fox News



                                     2
    Case 2:19-cv-00236 Document 921 Filed 06/08/21 Page 3 of 3 PageID #: 15016



regarding his use of the document or whether the parties attempted

to resolve the issue by agreeing to remove the document’s

confidential designation or by creating a mutually acceptable

redacted version of the document. 1        The plaintiff’s motion

provides no basis for sealing the document and no discussion of

why the document should be excepted from the public rights of

access.    Further, the plaintiff placed the document on the public

electronic docket without provisionally sealing it.


            Accordingly, it is ORDERED that the plaintiff’s motion

to seal (ECF No. 711) be, and hereby it is, denied.


            The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                           ENTER: June 8, 2021




1 In this regard, the court notes that the plaintiff states that
he intends to refile the document after redacting confidential
information. See ECF No. 711.

                                       3
